DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 14 December 2021 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).
Claims 1-4, 7-10, 12-18, and 20-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0222403 A1 (Lyles) in view of WO 2007/115242 A2 (Kolpashchikov), US 2012/0010086 A1 (Froehlich et al.), US 2010/0105120 A1 (Zebala), US 2009/0099786 A1 (Oliver et al.), US 2003/0175749 A1 (Chun), US 5,508,168 (Orle et al.), and US 6,130,073 (Eggerding).
Lyles, in paragraph [0097], teaches of the development of probes to detect nucleic acids where the probes are designed to comprise a first and second targeting portion (applicant’s “dual specificity”), and that these targeting portions are linked to one another, but also comprise members of a fluorescence resonance energy transfer (FRET) pair (applicant’s “3’-first hybridizing portion” and “5’-second hybridizing portion”).  As stated therein:
[0097] In a further aspect, the present invention relates to an oligonucleotide probe comprising first and second targeting portions and a linker portion, wherein said first targeting portion comprises a first quencher and a first emitter in sufficiently close spatial proximity to afford quenching of said first emitter by said first quencher, wherein said second targeting portion comprises a second quencher and a second emitter in sufficiently close spatial proximity to afford quenching of said second emitter by said second quencher and wherein said first and second emitters are separated by said linker portion which linker portion is different from said first or second targeting portion and wherein said first and second emitters form a FRET pair.  (Emphasis added)

Lyles, in paragraph [0132], teaches “[t]he length of the linker region is readily varied…”

Lyles has not been found to specify the targets, nor teach the inclusion of universal bases in the linker, the degradation of the dual specificity probe via use of a 5’-3’ exonuclease, or the length of the first and second hybridization portions of the probe.


Kolpashchikov, at page 12, paragraph [0041], discloses lengths of first and second hybridization portions of a bipartite prove.  As disclosed therein:
For optimum selectivity, for example of SNPs, the analyte-binding arm of each strand of the probe ranges from 6-20 nucleotides in length, preferably 10, which make total recognizable analyte fragment 12-40 nucleotides long. A variant of the binary probe
that can recognize a 20 nucleotide analyte and contains 10 nucleotide long analyte-binding arms in both strands is the BDP10/8sl (FIG. lA)…  The binary probe BP8/8 has two 8 nucleotide long analyte-binding arms; therefore it is capable of recognizing 16 nucleotides of a nucleic acid analyte. Analyte-binding arms with a combined length longer than 20 nucleotides may be more sensitive and may be used when the primary objective is high sensitivity, for example, in a sample with an extremely low analyte concentration. It is important to note, that the analyte itself can be of any length from
12-40, to many thousand nucleotides.  (Emphasis added)

In view of the above showing, the aspect of just how long one hybridization portion is deemed to be a matter of obvious design choice.  Given such, the above showing is deemed to fairly suggest the newly-added limitations to claims 1, 12, 20, 23, 25, and 31.

Froehlich et al., in paragraph [0116], teaches that probes, which can also serve as a primer in an elongation stage, or be used with them, can comprise a FRET pair, and that a quencher can be degraded by the 5’-3’ exonuclease activity of the polymerase.  As stated therein:
[0116] In another particular embodiment, fluorescently labeled Hybridization Probes which only emit fluorescence upon binding to its target nucleic acid can be used. For example, a single-stranded Hybridization Probe is labeled with two components. When the first component is excited with light of a suitable wavelength, the absorbed energy is transferred to the second component, the so-called quencher, according to the principle of fluorescence resonance energy transfer. During the annealing step of the PCR reaction, the hybridization probe binds to the target DNA and is degraded by the 5'-3' exonuclease activity of the Taq Polymerase during the subsequent elongation phase. As a result the excited fluorescent component and the quencher are spatially separated from one another and thus a fluorescence emission of the first component can be measured.  (Emphasis added)

The above showing is deemed to meet limitations of claims 1-4, 7-10, 12-18, and 20-31.  As evidenced above, the 5’-3’ exonuclease is a property of the Taq polymerase.  Such is deemed to meet the requirement of claim 2 in that “the 5’ to 3’ exonuclease activity is a template-dependent nucleic acid polymerase having the 5’ to 3’ exonuclease activity.”

Froehlich et al., however, have not been found to teach the newly-added limitations to independent claims 1 and 23, which specifies the placement of the FRET pair within the probe.


Zebala, in paragraph [0064], teach of compounds that can be used as a FRET pair, and how these interactive labels can be arranged within nucleic acid probes.  As stated therein:
[0064] Likewise, a variety of donor/acceptor and fluorophore/quencher combinations, using fluorescence resonance energy transfer ( FRET)-based quenching, non -FRET based quenching, or wavelength-shifting harvester molecules, are known. Example combinations include terbium chelate and TRITC (tetrarhodamine isothiocyanate), lanthanide (e.g., europium or terbium) chelates and allophycocyanin (APC) or Cy5, europium cryptate and Allophycocyanin, fluorescein and tetramethylrhodamine, IAEDANS and fluorescein, EDANS and DABCYL, fluorescein and DABCYL, fluorescein and fluorescein, BODIPY FL and BODIPY FL, and fluorescein and QSY 7 dye. Nonfluorescent acceptors such as DABCYL and QSY 7 and QSY 33 dyes have the particular advantage of eliminating background fluorescence resulting from direct (i.e., nonsensitized) acceptor excitation. See, U.S. Pat. Nos. 5,668,648, 5,707,804, 5,728,528, 5,853,992, and 5,869,255, the disclosures of which are incorporated by reference herein for a description of FRET dyes. The label and quencher can be attached to a nucleobase polymer of the disclosure at essentially any suitable position(s), e.g., at the 3' end, at the 5' end, and/or within either or both the sense and antisense nucleobase polymers.  (Emphasis added)

In view of the above presentation, it would have been obvious to one of ordinary skill in the art to have combined the method of Froehlich et al., with Lyles and Zebala for to do so would expand on the capability of detecting hybridized probes via enzymatic degradation of a quencher-labeled nucleotide, which would not only speak to the probe having hybridized to the target, but would also allow for the amplification of target sequences to a detectable level, and the detection of FRET in any manner desired, e.g., where both donor and acceptor/quencher are located within the 5’-second hybridization portion, or are positioned on each of the different portion of the 5’-second hybridization portion and the separation portion .   In view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.

Neither Kolpashchikov , Froehlich et al., nor Zebala have not been found to teach incorporating universal bases into a linker segment used with a probe.

Oliver et al., in paragraph [0094], teaches: 
The probe may contain two sequence-specific moieties separated by a relatively non-specific linker moiety. In the case of an oligonucleotide, the non-specific binding region may be composed of a universal base that is able to bind to all four cognate bases (see, e.g., Preparata U.S. Patent Application No. 20010004728.)  (Emphasis added)

The above showing is deemed to meet additional limitations of claims 1-4, and 7-31.  The fact that the linker can comprise universal bases, and that they are able to bind to all four cognate bases is deemed to meet the requirement that the separation portion of the probe has the lowest melting temperature of the three (claim 20).  
The aspect of the 3’ probe or 5’ probe having the higher melting temperature is deemed to constitute an obvious design choice.

While Oliver et al., teach incorporating universal bases into the linker/spacer sequence, they have not been found to teach the specific compounds.

Chun, at paragraph [0104], provides a listing of universal bases.  As disclosed therein:
[0104] According to a preferred embodiment, the universal base or non-discriminatory base analog in the regulator portion includes deoxyinosine, inosine, 7-deaza-2'-deoxyinosine, 2-aza-2'-deoxyinosine, 2'-OMe inosine, 2'-F inosine, deoxy 3-nitropyrrole, 3-nitropyrrole, 2'-OMe 3-nitropyrrole, 2'-F 3-nitropyrrole, 1-(2'-deoxy-beta-D-ribofurano- syl)-3-nitropyrrole, deoxy 5-nitroindole, 5-nitroindole, 2'-OMe 5-nitroindole, 2'-F 5-nitroindole, deoxy 4-nitrobenzimidazole, 4-nitrobenzimidazole, deoxy 4-aminobenzimidazole, 4-aminobenzimidazole, deoxy nebularine, 2'-F nebularine, 2'-F 4-nitrobenzimidazole, PNA-5-introindole, PNA-nebularine, PNA-inosine, PNA-4-nitrobenzimidazole, PNA-3-nitropyrrole, morpholino-5-nitroindole, morpholino-nebularine, morpholino-inosine, morpholino-4-nitrobenzimidazole, morpholino-3-nitropyrrole, phosphoramidate-5-nitroindole, phosphoramidate-nebularine, phosphoramidate-inosine, phosphoramidate-4-nitrobenzimidazole, phosphoramidate-3-nitropyrrole, 2'-0-methoxyethyl inosine, 2'0-methoxyethyl nebularine, 2'-0-methoxyethyl 5-nitroindole, 2'-0-methoxyethyl 4-nitrobenzimidazole, 2'-0-methoxyethyl 3-nitropyrrole and combinations thereof, but not limited to.

The above showing is deemed to meet limitations of each of independent claims 1, 12, 20, 23, and 31.
In view of the above showings, it would have been obvious to one of ordinary skill in the art to use know universal bases in the linker as disclosed by Oliver et al., and Froehlich et al., as such would reduce the amount of time, effort, and costs associated with identifying useful universal bases.  Also, by incorporating universal bases between the two probe sequences, one is not confronted with the issue of interfering hybridization by a linker sequence to any unknown intervening sequence.

While Lyles, Kolpashchikov , Froehlich et al., Oliver and Chun each teach of detecting target sequences, they have not been found to teach detection of those targets listed in each of independent claims 1, 12, 20, 23, and 31.

Orle et al., in column 2, second paragraph, teach simultaneous detection of multiple target sequences using both amplification and hybridization, and that the targets can be sequences found in Herpes Simplex Type 1, Herpes Simplex Type 2, and Treponema pallidum.  Such a showing is deemed to meet limitations in each of independent claims 1, 12, 20, 23, and 31.
The fact that Orle et al., teaches using multiple probes simultaneously so to detect different targets is also deemed to meet limitation of claims 8, 9, 17, 21, and 29 where the claimed method requires using at least two types of TD probes.

While Lyles, Kolpashchikov,  Froehlich et al., Zebala, Oliver, Chun, and Orle et al., each teach of detecting target sequences, they have not been found to teach the aspect of differing melting temperatures for the different probes/target binding sequences.

Eggerding, in claim 20, teaches using multiple sets of probes so to detect multiple, different targets, and that the probes of different sets can have different melting temperatures.  In view of such guidance, the aspect of selecting one probe to have a higher or lower melting temperature as compared to that of another probe used in the same reaction, is deemed to be an obvious design choice.

In view of the above presentation, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the probes of Lyles so to incorporate not only sequences that are specific for known, medically significant human pathogen, but to fashion the probes whereby one used pairs of probes for each target, and that each pair is linked via a linker that comprises universal bases, and where the probes are each labeled with a member of a FRET pair, and that when exposed to the 5’-3’ exonuclease activity of a polymerase, the hybridized probe would be degraded, therein freeing the quencher, and therein producing a detectable fluorescent signal.  As shown above, the aspect of combining amplification and hybridization of such medically-significant targets was known.  Therefore, knowing of the presence of such significant and reproducible methods, said ordinary artisan would have been amply motivated to have modified the probes of Lyles and to have used same in such known and useful assays.  And given the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 7-10, 12-18, and 20-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0222403 A1 (Lyles) in view of WO 2007/115242 A2 (Kolpashchikov), US 2012/0010086 A1 (Froehlich et al.), US 2010/0105120 A1 (Zebala), US 2009/0099786 A1 (Oliver et al.), US 2003/0175749 A1 (Chun), US 5,508,168 (Orle et al.), and US 6,130,073 (Eggerding).

Claims 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0222403 A1 (Lyles) in view of WO 2007/115242 A2 (Kolpashchikov), US 2012/0010086 A1 (Froehlich et al.), US 2010/0105120 A1 (Zebala), US 2009/0099786 A1 (Oliver et al.), US 2003/0175749 A1 (Chun), US 5,508,168 (Orle et al.), and US 6,130,073 (Eggerding) as applied to claims 14, 7-10, 12-18, and 20-37 above, and further in view of US 2011/0020823 A1 (Burns).


See above for the basis of the rejection as it relates to the teachings of Lyles, Kolpashchikov, Froehlich et al., Oliver et al., Chun, Orle et al., and Eggerding.

Neither Lyles, Kolpashchikov , Froehlich et al., Zebala, Oliver et al., Chun, Orle et al., nor Eggerding have been found to teach incorporation of blocker nucleotides into probes such that the blocker resists or blocks exonuclease activity.

Burns, in paragraph [0094], teaches incorporating blockers into a probe “which block the 3’ to 5’ exonuclease activity of the DNA polymerase”.
The above showing is deemed to meet a limitation of claims 11 and 19.

In view of the above presentation, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated into the method of Lyles, Kolpashchikov, Froehlich et al., Zebala, Oliver et al., Chun, Orle et al., and Eggerding the use of a blocker in probes as such would retard the degradation of probes, and with it, the unwanted and non-intended degradation of a probe, or probe set, which would result in unwanted separation of quencher and emitter, and the potential of false positive signals.

In view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0222403 A1 (Lyles) in view of WO 2007/115242 A2 (Kolpashchikov), US 2012/0010086 A1 (Froehlich et al.), US 2010/0105120 A1 (Zebala), US 2009/0099786 A1 (Oliver et al.), US 2003/0175749 A1 (Chun), US 5,508,168 (Orle et al.), and US 6,130,073 (Eggerding) as applied to claims 1-4, 7-10, 12-18, and 20-37 above, and further in view of US 2011/0020823 A1 (Burns).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634